UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4451


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHARIFF YSALAM CAUGHMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cr-00307-BO-1)


Submitted:    October 23, 2008                Decided:   March 24, 2009


Before NIEMEYER and      GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Anne M. Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Shariff       Ysalam       Caughman             pled   guilty       pursuant         to   a

written plea agreement to one count of possession with intent to

distribute five grams or more of cocaine base, in violation of

21 U.S.C. § 841(a)(1) (2006), and one count of possession of a

firearm       in       furtherance           of     a       drug     trafficking           offense,         in

violation         of     18   U.S.C.       § 924(c)           (2006).          The    district         court

sentenced         Caughman       to    a     131-month            term    of    imprisonment.               On

appeal, Caughman’s counsel has filed an Anders ∗ brief, noting

that Caughman waived the right to appeal his sentence in the

plea       agreement       and    that       there          are    no    meritorious           issues    for

appeal.       However, counsel questions whether Caughman’s sentence

is longer than necessary to achieve the objectives of 18 U.S.C.

§ 3553(a)         (2006).         Caughman             has    filed      a   pro     se    supplemental

brief       raising       several       issues.              The     Government           has   moved       to

dismiss       the       appeal    based           on    Caughman’s           waiver       of    appellate

rights.       We dismiss in part and affirm in part.

                  A    defendant       may    waive          the    right      to    appeal       if    that

waiver       is       knowing    and    intelligent.                 United      States         v.   Amaya-

Portillo, 423 F.3d 427, 430 (4th Cir. 2005).                                    Generally, if the

district court fully questions a defendant regarding the waiver

of his right to appeal during the Fed. R. Crim. P. 11 colloquy,

       ∗
           Anders v. California, 386 U.S. 738 (1967).



                                                        2
the waiver is both valid and enforceable.                     United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United States v.

Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).                  The question of

whether a defendant validly waived his right to appeal is a

question of law that we review de novo.               United States v. Blick,

408 F.3d 162, 168 (4th Cir. 2005).

             Our review of the record leads us to conclude that

Caughman knowingly and voluntarily waived the right to appeal

his sentence.       Moreover, the sentencing claim Caughman’s counsel

raises on appeal falls within the scope of the waiver.                         We

therefore grant the Government’s motion to dismiss this portion

of the appeal.

             Although the waiver provision in the plea agreement

insulates Caughman’s sentence from appellate review, the waiver

does not preclude our consideration of any errors in Caughman’s

convictions     that   may    be    revealed   by    our   review   pursuant    to

Anders.      In accordance with Anders, then, we have examined the

entire record in this case and have found no meritorious issues

not covered by the waiver.              Our review of the transcript of the

plea   colloquy     leads    us    to   conclude    that   the   district   court

substantially complied with the mandates of Fed. R. Crim. P. 11

in accepting Caughman's guilty plea and that any omissions did

not affect his substantial rights.                 The district court ensured

that   the   plea   was     entered     knowingly   and    voluntarily   and   was

                                          3
supported by an independent factual basis.               See United States v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).                     Moreover,

none of the issues in Caughman’s pro se supplemental brief raise

meritorious issues for appeal.

             Accordingly,    we     affirm     Caughman’s     convictions    and

dismiss the appeal of his sentence.                This court requires that

counsel inform his client, in writing, of the right to petition

the Supreme Court of the United States for further review.                    If

the   client   requests     that    a   petition    be   filed,    but    counsel

believes that such a petition would be frivolous, then counsel

may   move     in   this     court      for     leave    to     withdraw    from

representation.     Counsel's motion must state that a copy thereof

was   served   on   the   client.       We    dispense   with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                        4